DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the applicant's representatives, CATHERINE GERHARDT (Reg. No. 77577), on June 9, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2021 filed is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The formal drawings received on 12/20/2019 have been entered.

Terminal Disclaimer
A terminal disclaimers were filed on 07/17/2020 and 06/09/2021 by the applicant to overcome a non-statutory double patenting rejection.


Allowable Subject Matter
Claims 1-2, 5-6, 8-14, 17-19, and 29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 29, among other things, teach a computer-implemented method for pre-fetching items of content associated with commercial websites, comprising: receiving, by a server over a network, a first request from a web browser operating on a user device for first data for displaying a first interface, wherein the first interface is a first page, the first interface including one or more user-selectable links each corresponding to a respective second interface from among one or more second interfaces, wherein each second interface is a respective second page, wherein the one or more second interfaces are different from the first interface, and wherein each of the one or more second interfaces includes a respective one or more items of content, each item of content being associated with a respective offer; identifying, for each of the one or more second interfaces, respective data corresponding to the respective one or more items of content; transmitting, from the server over the network to the user device and in response to the first request, the first data for displaying the first interface, the first data including a code snippet for pre-fetching other data associated with each of the one or more second interfaces, the code snippet being invoked to pre-fetch the other data associated with each of the one or more second interfaces upon downloading the first interface by the web browser operating on the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734.  The examiner can normally be reached on Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MUHAMMAD RAZA/Examiner, Art Unit 2449